DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 10 November 2021.  These drawings are approved.
Response to Arguments
Applicant’s amendment to claim 45 is sufficient to overcome the rejection under 35 U.S.C. 112(b) presented in the prior Office action.  
Applicant’s correction of the noted numbering of claims issue is acknowledged.
Applicant’s amendment to claim 31 to incorporate a combination of claims 33-36 is sufficient to overcome the grounds of rejection over Hinkson in view of Steward.  
Applicant’s amendment to renumbered claim 45 to incorporate a combination of claims 33-36 is sufficient to overcome the grounds of rejection over Terayama et al.
Applicant’s amendment to renumbered claim 47 to incorporate a combination of claims 33-36 is sufficient to overcome the grounds of rejection over Kuhnel et al.
Applicant’s remarks on page 9, filed 10 November 2021, regarding the rejection of claims 38-40 and 45 as being anticipated by Hinkson are acknowledged.  The Office agrees with Applicant’s characterization of Hinkson in that the bipolar electrode arrangement of Hinkson is different from a cell where an anode and/or cathode possesses larger surface area than the internal surface area of the housing.  Therefore, the rejection grounds of claims 38-40 and 45 as being anticipated by Hinkson are being withdrawn.  However, a review of the prior art of record revealed Robertson (US 4,040,938, already of record) as being suitable for rejecting claim 38.  Since this new ground of rejection, presented below, is not necessitated by an amendment, this rejection is not being made final.  
Note, Applicant did not amend claim 38 with respect to its scope, and did not present arguments why the claim is patentably distinct from the claims of U.S. Patent No. 10,513,786 in view of either Fernandez et al or Stewart et al.  Therefore, the obviousness-type double patenting rejection of claims 38-44 is being maintained.  
The change in scope of claim 31 is sufficient to overcome the obviousness-type double patenting rejection over claim 29 of U.S. Patent No. 10,513,786.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 38-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robertson (US 4,040,938).
Robertson teaches (see figs. 5 and 8, col. 4, lines 50-59 and col. 5, lines 31-58) a system comprising an electrochemical cell comprising a housing (34) having an inlet (39), an outlet (40) and a central axis, an anode-cathode pair (1, 2, 32) disposed substantially concentrically within the housing about the central axis, and defining an active area between an anode and a cathode of the anode-cathode pair, an active surface area of the anode and the cathode having a surface area greater than a surface area of an internal surface of the housing, wherein the anode-cathode pair was configured and arranged to direct all fluid passing through the electrochemical cell axially through the active area; and a source of electrolyte in fluid communication with the electrochemical cell (via the inlet 39).  The electrochemical cell was configured to produce one or more reaction products from the electrolyte from the source of electrolyte and to output the one or more reaction products.  Further, Robertson teaches (see col. 6, lines 4-15) an embodiment wherein the product of the electrochemical cell was used (in a distillation apparatus), which is considered a “point of use” as claimed.
Regarding claims 39 and 40, see MPEP 2114.  Recitations relating an apparatus to the product produced are considered to be limitations relating to the manner of operating the device, which does no differentiate apparatus claims from the prior art.  The electrochemical cell of Robertson would have been capable of generating reaction products that were disinfectants/sodium hypochlorite merely by selecting appropriate reactants (i.e.-without a change in physical structure of the electrochemical cell).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson (US 4,040,938) in view of Fernandez et al (US 2006/0113527).
Robertson describes an electrochemical cell with high ratio of electrode area to cell volume (see col. 1, lines 27-30), but fails to teach using the electrochemical cell for purifying seawater used on a ship or oil platform, such as cooling water or ballast water.
Fernandez et al teach (see abstract) that ballast water (i.e. seawater) on an ocean going vessel (i.e. ship) can be treated in an electrolytic cell for generating hypochlorite ions that had a biocidal effect (“eliminate marine species and pathogenic bacteria”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Robertson and Fernandez et al by using the electrochemical cell design of Robertson to achieve high ratio of electrode area to cell volume in the ballast water treatment system of Fernandez et al to have achieved the predictable result of the benefits of the cell design of Robertson (high surface area to volume ratio) in the system of Fernandez et al.
Claims 44 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson (US 4,040,938) in view of Stewart et al (WO 2012/166670).
Robertson describes an electrochemical cell with high ratio of electrode area to cell volume (see col. 1, lines 27-30), but fails to teach using the electrochemical cell for purifying water used in a land-based oil drilling system, where the point of use is a downhole of the oil drilling system.
Stewart et al teach (see abstract, paras. [0004], [0008], and [0025]) that water used for downhole fracking (i.e. a land-based oil drilling system) can be treated in an electrolytic cell for generating mixed oxidants, including hypochlorite ions, that had a disinfecting effect. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Robertson and Stewart et al by using the electrochemical cell design of Robertson to achieve high ratio of electrode area to cell volume in the fracking water treatment system of Stewart et al to have achieved the predictable result of the benefits of the cell design of Robertson (high surface area to volume ratio) in the system of Stewart et al.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 38-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,513,786 in view of Fernandez et al (US 2006/0113257). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the ‘786 patent requires the electrochemical cell comprising an inlet, an outlet, a central axis, an anode-cathode pair disposed substantially concentrically therein as required by instant claim 1.  Claim 1 of the ‘786 patent does not teach a source of electrolyte and a point of use.  Fernandez et al teach (see abstract) that ballast water (i.e. seawater) on an ocean going vessel (i.e. ship) can be treated in an electrolytic cell for generating hypochlorite ions that had a biocidal effect (“eliminate marine species and pathogenic bacteria”).  The ballast tank was a point of use of the product of electrolysis. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the electrochemical cell of claim 1 of the ‘786 patent and Fernandez et al by using the electrochemical cell design of claim 1 of the ‘786 patent in the ballast water treatment system of Fernandez et al to achieve the benefits of the cell design of claim 1 of the ‘786 patent in the system of Fernandez et al.  
Claims 38 and 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,513,786 in view of Stewart et al (WO 2012/166670).  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the ‘786 patent requires the electrochemical cell comprising an inlet, an outlet, a central axis, an anode-cathode pair disposed substantially concentrically therein as required by instant claim 1.  Claim 1 of the ‘786 patent does not teach a source of electrolyte and a point of use.  Stewart et al teach (see abstract, paras. [0004], [0008], and [0025]) that water used for downhole fracking (i.e. a land-based oil drilling system) can be treated in an electrolytic cell for generating mixed oxidants, including hypochlorite ions, that had a disinfecting effect.  The downhole was a point of use of the product of electrolysis.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the electrochemical cell of claim 1 of the ‘786 patent and Fernandez et al by using the electrochemical cell design of claim 1 of the ‘786 patent in the ballast water treatment system of Fernandez et al to achieve the benefits of the cell design of claim 1 of the ‘786 patent in the system of Fernandez et al.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY D WILKINS III/Primary Examiner, Art Unit 1794